DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 10, 11, 21, 22, 31, 36 and 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hedgeland (US Patent 10,251,691).
With respect to claim 1, Hedgeland discloses an implant insertion assembly (see fig 11A-D below), comprising: an insertion handle (fig 11A, 350 and 370) extending from a proximal end (fig 11, 350) to a distal end (fig 11, 370), the distal end including an outer wall (fig 11B) having a radially recessed surface (fig 11, 372) that defines a first shape about a perimeter thereof, the outer wall including an engagement element (fig 11B, 376); and an implant (fig 11, 309) extending from a respective distal end to a respective proximal end (shown in fig 11A), the proximal end of the implant including an end wall having an inner surface (col. 14, ll. 14, received in the proximal end of the nail)  defining an opening, the opening of the end wall configured to receive the recessed portion of the 
With respect to claim 11, Hedgeland discloses an implant insertion assembly for inserting an implant, comprising: an insertion handle (fig 11, 350, 370) having an outer wall having an outer surface that defines a recessed portion (See fig 11B below) and a non-recessed portion (See fig 11B below), wherein the recessed portion is radially recessed with respect to the non-recessed portion (fig 11B), wherein the recessed portion has a first shape (fig 11, 376) configured to mate with a proximal end of an implant to which it is to be coupled having an inner surface with a second shape (fig 11, 336) that corresponds to the first shape (a protrusion that fits into a groove) such that the inner surface extends about the outer surface of the recessed portion (fig 11D), thereby defining a mechanical interlock therewith so that, when coupled to the implant, the mechanical interlock causes torque to be transmitted from the insertion handle to the implant coupled thereto (col. 14, ll. 33 rigid connection is made. Since there is rigid connection, formed using the protrusion and groove, torque applied to the insertion handle will cause torque to the implant), the outer wall including a coupling member (fig 11, 376) configured to engage with the proximal end of the implant to which it is coupled to axially lock the insertion handle to the implant to which it is coupled. With respect to claim 21, Hedgeland discloses further comprising the implant (Fig 11, 309). With respect to claim 22, Hedgeland discloses wherein the coupling member is configured to snap-fit (can snap into slot 336 in the nail) with the proximal end of the implant so as to axially lock the insertion handle to the implant. With respect to claim 31, Hedgeland discloses wherein the coupling member comprises a beam (formed by slot 375) having an increased thickness flange (fig 11, 376) that is dimensioned to be received in a cavity (fig 3, 336) of the implant with a snap-fit engagement.

    PNG
    media_image1.png
    905
    741
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments, see remarks, filed 2/2/2021, with respect to the U.S.C. 112 rejection of claim 36 have been fully considered and are persuasive.  The U.S.C. 112 rejection of claim 36 has been withdrawn. 
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive. The applicant argues that Hedgeland does not disclose a first shape and a second shape that form a mechanically interlock that transmits torque from the handle to the implant. The examiner respectfully disagrees. Column 14 lines 23-37 discloses that the collet has a collar (first shape) that expands into a groove (second shape) that causes a rigid connection between the insertion handle and the implant. While Hedgeland does use an expansion screw to aid in the locking the screw does not connect the parts but expands the collar into the groove to form the rigid connection. Since Hedgeland discloses a rigid connection torque applied to the insertion handle will be transmitted to the implant. The examiner suggests further defining the shapes to include the extending tabs that snap into the slots of the current application to overcome the Hedgeland reference.
The rejection is deemed proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 7,815,647 also shows an insertion handle (fig 2, 10) with a protrusion (Fig 4, 32) that mates with a slot (fig 6, 62) to transmit torque.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773